DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20 are currently pending and have been examined on their merits.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/27/2019, 12/09/2019, 02/03/2020, 02/24/2020, 9/24/2020, and 10/22/2020 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered except where lined through.

Claim Interpretations
	Regarding claims 1, 10, and 17, the instant claims recite the limitation “and at least two C2-C5 components isolatable from a volatile by-product of an isolated culture of Muscodor crispans grown on potato dextrose agar”. There is no evidence within the specification that the product (the at least two C2-C5 components) produced by the process (an isolated culture of Muscodor crispans grown on potato dextrose agar) has a distinct composition from the product produced by a different process. Therefore, compositions which recite the same products from different processes will be applied under 35 U.S.C. 102 and/or 103 for prior art purposes.
	Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Furthermore, the instant claims recite “An antimicrobial composition” in the preamble. This phrase is interpreted to be the intended use of the composition as the phrase does not impart any additional structure upon the composition.
It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C. 102 and/or 103.
	Regarding claim 6, the instant claim recites “where each said component of said composition is generally recognized as safe for human consumption under Chapter 21 of the United States Code of Federal Regulations”. The instant claim is drawn to a composition. There is no structure imparted on the composition through this limitation. Therefore prior art which teaches or renders obvious the claim from which it depends (claim 1) will be applied for prior art purposes.
	Regarding claims 8-9, 15-16, and 19-20, the instant claims recite “applied to an article selected from a human food product, food processing equipment and a surface of a food processing facility” and “wherein said human food product is selected from animal carcasses, meat and meat products”. These limitations are interpreted to be drawn to the intended use of the composition. There are no limitations within the instant claims which further define the structure of the claimed composition. Therefore, compositions which anticipate or make obvious the claims from which the instant claims depend will be applied under 35 U.S.C. 102 and/or 103.
Regarding claims 10 and 17, the instant claims recite “…a C3-C5 ketone component…wherein said ketone is a 2-butanone and acetic acid, propanoic acid or a combination thereof is substituted for said 2-butanone”. This is interpreted to define the ketone component and immediately replace the ketone component with acetic acid, propanoic acid or a combination thereof. Therefore, as currently drafted, the claim does not contain the ketone component. The instantly claimed compositions will be examined under this interpretation.  
 
Claim Objections
Claim 7 is objected to because of the following informality: as the instant claim is limiting to the composition of claim 1, it should be amended to properly read “The composition of claim 1 further comprising a rhamnolipid component”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 6, 10, and 17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the instant claim recites “wherein acetic acid, propanoic acid or a combination thereof is at least in part substituted for said 2-butanone”. This phrase is indefinite because a person having ordinary skill would not understand what is meant by “at least in part”. For example, is a composition comprising a 1% substitution of 2-butanone considered at least in part substituted? 
Regarding claim 6, the instant claim recites “said composition is generally recognized as safe”. This limitation is unclear as a person having ordinary skill would not understand what is meant by “generally”. For example, what degree of recognition of safety is required to satisfy “generally”? As discussed in the claim interpretation section of this action, there is no patentable weight given to the limitation recited in this claim. It is therefore recommended that applicant cancel this claim or, alternatively, remove the term “generally” to overcome this rejection.
Regarding claims 10 and 17, the instant claims recite “wherein said ketone is 2-butanone and acetic acid, propanoic acid or a combination thereof is substituted for said 2-butanone”. Specifically, this limitation is indefinite because it seeks to limit to the “C3-C5 ketone component” with “acetic acid, propanoic acid or a combination thereof” which are not ketones. As the ketone is defined and immediately replaced with a separate component that is not a ketone, it is interpreted that the claim does not contain the ketone component (2-butanone). The instantly claimed compositions will be examined under this interpretation.  

Claim 5 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 is in improper dependent form as it omits elements from a claim from which it depends. Specifically, claim 5 replaces 2-butanone “at least in part” (a phrase encompassing complete replacement) with acetic acid, propanoic acid or a combination thereof. Following the statute, the test 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 43, 46, and 48 of prior U.S. Patent No. 8,728,462. This is a statutory double patenting rejection.
Regarding claim 1, the instant claim is identical to claim 43 of ‘462.
Regarding claim 3, the instant claim is identical to claim 46 of ‘462.
Regarding claim 7, the instant claim is identical to claim 48 of ‘462.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 12-13, 36-38,  41-46 and 48 of U.S. Patent No. 8,728,462. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant claim differs from claims 1 and 36 of ‘462 by the omission of the limitations “naturally-derived” and “acid salts” (claim 1) or “synthetic, non-naturally-derived” and “acid salts” (claim 36). As the instant claim does not recite these limitations, it is considered to be broader in scope than the previously patented claims. 
Regarding claim 2, the instant claim is analogous to claims 2 and 37 of ‘462 which depend from claims 1 and 36. Therefore, the instant claim is considered to be broader in scope than the previously patented claims.
Regarding claim 3, the instant claim is analogous to claim 3 of ‘462 which depends from claim 1. Therefore, the instant claim is considered to be broader in scope than the previously patented claims.
Regarding claims 4 and 5, the instants claims are analogous to claim 12 and 13 of ‘462 which depend from claim 9. The composition of claim 12 comprises 2-butanone, and 7-9 additional components selected from naturally-derived C2-C5 alcohols, naturally-derived C3-C5 ketones, naturally-derived C2-C5 acids and naturally-derived C2-C5 acid esters. The instant claims are less limiting as they do not require that the components are naturally-derived. It would be an obvious product of routine optimization to modify the previously patented composition to arrive at a composition which overlaps in scope with the previously patented composition for the same purpose.
Regarding claim 6, the instant claim is analogous to claim 41 of ‘462 which depends from claim 36. Therefore, the instant claim is considered to be broader in scope than the previously patented claims.
Regarding claim 7, the instant claim is analogous to claims 8 and 42 of ‘462 which depend from claims 1 and 36. Therefore, the instant claim is considered to be broader in scope than the previously patented claims. 
Regarding claims 8 and 9, the instant claims recite the intended use of the compositions and are therefore analogous in structure to claims 1 and 36 of ‘462 which omit the limitations “naturally-derived” and “acid salts” (claim 1) or “synthetic, non-naturally-derived” and “acid salts” (claim 36). As the instant claims do not recite these limitations, they are considered to be broader in scope than the previously patented claims. 
Regarding claim 10, the instant claim is analogous to claim 43 of ‘462. While the claim recites “said ketone is 2-butanone”, the 2-butanone is replaced with acetic acid, propanoic acid or a combination thereof.. Therefore, the composition of instant claim 10 is broader in scope than claim 43 of ‘462 as it comprises each element of claim 43 except for the C3-C5 ketone component.
Regarding claim 11, the instant claim is analogous to claim 44 of ‘462 which depends from claim 43. Therefore, the instant claim is considered to be broader in scope than the previously patented claim.
Regarding claim 12, the instant claim is analogous to claim 45 of ‘462 which depends from claim 44. Therefore, the instant claim is considered to be broader in scope than the previously patented claim.
Regarding claim 13, the instant claim is analogous to claim 46 of ‘462 which depends from claim 43. Therefore, the instant claim is considered to be broader in scope than the previously patented claim.
Regarding claim 14, the instant claim is analogous to claim 48 of ‘462. The instant claim differs from claim 48 by removal of the C3-C5 ketone component (see instant claim 10 above). Therefore, the 
Regarding claims 15 and 16, the instant claims recite the intended use of the compositions and are therefore analogous in structure to claims 1 and 36 of ‘462 which omit the limitations “naturally-derived” and “acid salts” (claim 1) or “synthetic, non-naturally-derived” and “acid salts” (claim 36). As the instant claims do not recite these limitations, they are considered to be broader in scope than the previously patented claims. 
Regarding claim 17, the instant claim is analogous to claim 44 of ‘462. The instant claim similarly limits the acid component to isobutyric acid, salts of isobutyric acid and combinations thereof but further includes propanoic acid and salts thereof. While the claim recites “said ketone is 2-butanone”, the acetic acid, propanoic acid or a combination thereof is substituted for the 2-butanone. Therefore, the composition of the instant claim is broader in scope than claim 43 of ‘462 as it comprises each element of claim 43 except for the C3-C5 ketone component and allows for other acid components within the C2-C5 acid genus. 
Regarding claim 18, the instant claim is analogous to claim 48 of ‘462. The claims differ by limiting the C2-C5 acids to propanoic acid and/or isobutyric acid and removal of the C3-C5 ketone component (see claim 17 above). There exist a limited number of possible compounds which are C2-C5 acids. Therefore, the limitations of propanoic acid and isobutyric acid can be immediately envisaged from patented composition comprising “C2-C5 acids”. The claims overlap in scope.
Regarding claims 19 and 20, the instant claims recite the intended use of the compositions and are therefore analogous in structure to claims 2 and 37 of ‘462 which depend from claims (1 and 36) that omit the limitations “naturally-derived” and “acid salts” (claim 1) or “synthetic, non-naturally-derived” and “acid salts” (claim 36). As the instant claims do not recite these limitations, they are considered to be broader in scope than the previously patented claims. 

Conclusion
 No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strobel et al. (US 2004/0141955 A1) discloses compositions from Muscodor albus. It is noted that the compositions from Muscodor albus, when grown on potato dextrose agar, include naphthalene and azulene derivative compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GRANT C CURRENS/               Examiner, Art Unit 1651                                                                                                                                                                                         
/RENEE CLAYTOR/               Supervisory Patent Examiner, Art Unit 1651